PER CURIAM.
We affirm the trial court’s order directing appellant to maintain the air conditioning at a constant seventy-five degrees. The trial court had continuing jurisdiction to enforce its final judgment and acted in response to the appellant’s failure to comply in good faith with the provisions of the judgment concerning the operation of the air conditioning in certain common areas of the mobile home park.
Furthermore, the trial court did not err in failing to limit the duration of the enforcement order. Appellant’s reliance on Abbey Park Homeowners Ass’n v. Bowen, 508 So.2d 554 (Fla. 4th DCA 1987), is misplaced. The essence of the order in this case is to prohibit the appellant from varying the temperature. See Indian Trail Homeowners Ass’n, Inc. v. Roberts, 577 So.2d 998 (Fla. 4th DCA 1991); see also Goodell v. Goodell, 421 So.2d 736 (Fla. *12734th DCA 1982); Jackson Grain Co. v. Lee, 150 Fla. 232, 7 So.2d 143 (1942).
AFFIRMED.
DELL, STEVENSON and HAZOURI, JJ., concur.